Title: To James Madison from James Leander Cathcart, 20 June 1803 (Abstract)
From: Cathcart, James Leander
To: Madison, James


20 June 1803, Leghorn. No. 6. “Since the date of the enclosed communications to our Consuls in Barbary nothing has transpired either to confirm or to contradict the report” of Smith’s capture. Hopes it “may turn out to be a similar one to that of Mc:Niels engagement.” Has heard nothing “official from our squadron.” It is reported that “some powder caught fire by accident” on board the New York, killing two or three men, “& that Mrs: Morris has been safely deliver’d at Malta.” If the reports are true, “it is a very fortunate circumstance that the fire did not communicate to the magazine & I cant help thinking that neither the zeal for the service nor its activity would have been impeded or injured had Mrs: Morris been left to propagate her species at Balls town or Morrisina.” Encloses “a copy of the treaty & an Italian translation” which he left with Commodore Morris: “if he burns the Cruisers of Tripoli as he ought to do, it will be sign’d, and ratified unless Mr Smith & prize arrives there first which is hardly possible, for how two large vessels can escape the vigilance of three Frigates & a Schooner if properly stationed is to me incomprehensible altho I have receiv’d a nautical education & follow’d the sea as an occupation ever since I was eleven years of age & it is at least presumed that the whole of our squadron is at this moment before Tripoli.” “I have nothing to observe worthy your attention.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2); FC (NN: Cathcart Papers). RC 2 pp. FC marked duplicate. For enclosures, see nn. 1, 2, and 4.



   
   The enclosures include copies of Cathcart to Nicolai C. Nissen, 5 June 1803 (3 pp.), explaining Cathcart’s inability to come to Tripoli and Morris’s prospective summer blockade of that city and requesting Nissen’s help in negotiating the drafted “perfectly reciprocal” treaty with Tripoli; Cathcart to O’Brien, 6 June 1803 (2 pp.), informing him that Cathcart is ready to present the consular and biennial gifts to the dey of Algiers and to take his place as U.S. consul at that court and instructing O’Brien to refrain from making any large disbursements without Cathcart’s permission; Cathcart to Nissen, 14 June 1803 (2 pp.), requesting, if the Prudent, Captain Crowninshield, with William Loughton Smith on board, has been captured by a Tripolitan cruiser, that Nissen take measures to secure their liberty and to supply their wants; and Cathcart to George Davis, 14 June 1803 (2 pp.), which is similar to his letter to Nissen of the same date.



   
   Cathcart enclosed a paragraph dated 1 June from Naples (1 p.; in Italian) reporting that an Algerine frigate had captured an armed American merchantman carrying William Loughton Smith, the former U.S. minister to Portugal. The report was without foundation.



   
   For Daniel McNeill’s phantom engagement, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 3:476 n. 1.



   
   Enclosure not found, but a copy of the treaty in English was enclosed in Cathcart to JM, 5 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:575–76 and n. 4).



   
   A full transcription of this document has been added to the digital edition.

